Citation Nr: 0935800	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-24 107A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for right wrist fracture residuals has 
been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2006 rating action that denied service connection 
for right wrist fracture residuals on the grounds that new 
and material evidence to reopen the claim had not been 
received.

In May 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The RO denied service connection for right wrist fracture 
residuals by rating action of May 1983; the Veteran was 
notified of that determination by letter the same month, but 
he did not appeal.

3.  Additional evidence received since the May 1983 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for right wrist fracture residuals, or raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1983 rating action denying service connection for 
right wrist fracture residuals is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the May 1983 rating action 
denial is not new and material, and the criteria for 
reopening the claim for service connection for right wrist 
fracture residuals are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.     § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for 
service connection for right wrist fracture residuals, the 
Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the Veteran has not presented 
new and material evidence to reopen the claim for service 
connection for right wrist fracture residuals, it does not 
appear that the duty to assist provisions of the VCAA are 
applicable in the instant appeal.  In any event, the Board 
has determined that all notification and development action 
needed to render a fair decision on that claim on appeal has 
been accomplished.

A March 2006 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, including what was needed to 
establish entitlement to service connection on the basis of 
new and material evidence, as well as what was needed to 
establish entitlement to the underlying claim for service 
connection on the merits.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the March 2006 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA had 
received, what evidence the VA was responsible for obtaining, 
to include Federal records, and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that this March 2006 letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the March 
2006 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran prior to the June 2006 rating 
action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and the RO 
afforded the Veteran proper notice pertaining to the 
effective date information in a March 2006 letter, thus 
meeting the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and post-service 
VA and private medical records up to 2007.  A transcript of 
the veteran's May 2009 Board hearing testimony has been 
associated with the claims folder and considered in 
adjudicating this claim.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board has considered the request of the Veteran 
and his representative that he be afforded a VA examination 
to obtain a medical opinion as to whether his preexisting 
right wrist fracture residuals were aggravated by service.  
However, the Board finds that such examination and opinion 
are not necessary, as the current evidence of record is 
adequate to equitably adjudicate the claim.  Inasmuch as the 
Board finds, for the reasons specified below, that new and 
material evidence to reopen the claim for service connection 
has not been received, the duty to assist provisions of the 
VCAA do not require furnishing the Veteran a VA examination 
and a medical opinion.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008).  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The RO previously considered and denied the veteran's claim 
for service connection for right wrist fracture residuals in 
May 1983.  The evidence considered at that time included the 
service medical records, and 1983 post-service VA medical 
records.  

The service medical records show that no right wrist 
disability was noted on May 1968 preinduction examination.  
In December 1968, the Veteran was seen in the orthopedic 
clinic with a history of a right wrist injury in a fall from 
a truck prior to service in July 1968.  X-rays revealed an 
old ununited fracture of the right scaphoid with cystic 
degeneration.  The diagnosis was old right carpal navicular 
fracture that existed prior to enlistment, was not incurred 
in line of duty, and was not service-aggravated, and 
separation from service for unfitness by reason of erroneous 
induction was recommended.

Post-service VA medical records from January through March 
1983 contain no mention of the veteran's right wrist.

On that record, the RO by rating action of May 1983 denied 
the veteran's claim for service connection for right wrist 
fracture residuals on the grounds that they existed prior to 
service and were not aggravated by his short period of 
service.  The Veteran was notified of that determination by 
letter the same month, but he did not initiate an appeal.  As 
such, that rating action is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in 
February 2006.  With respect to attempts to reopen 
previously-denied claims, 38 C.F.R. § 3.156(a) provides that 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, or raise a reasonable possibility of substantiating 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156.  If the evidence is 
determined to be both new and material, the VA must reopen 
the claim and evaluate the merits after ensuring that the 
duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the May 1983 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final May 1983 denial constitutes new 
and material evidence to reopen the claim for service 
connection for right wrist fracture residuals, in that there 
remains no competent medical evidence that the veteran's 
preexisting right wrist fracture residuals were aggravated by 
his military service.

The additional pertinent medical evidence added to the record 
since the final October 1994 rating action-consisting of 
2006 and 2007 private medical records-shows treatment and 
evaluation of the veteran for his right wrist, but contains 
no competent medical evidence that any preexisting disability 
was aggravated by his military service.  On examination in 
September 2006 at the Advocate Christ Medical Center, the 
Veteran gave a history of right wrist pain, an injury in a 
fall in 1967 prior to military service, and a dislocation 
during military service.  After examination, the diagnosis 
was wrist pain with history of dislocation, but the examiner 
commented that he was unable to state whether the problem was 
due to the 1967 trauma or to military service.  January 2007 
right wrist X-rays revealed degenerative joint disease, mild 
dorsal tilting of the lunate, and no fracture, dislocation, 
or other acute osseous abnormality.

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's May 
1983 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for right wrist fracture residuals, or 
raise a reasonable possibility of substantiating the claim.  
Rather, there continues to be no competent medical evidence 
that such preexisting disability was aggravated by the 
veteran's military service.  Although the September 2006 
medical report noted the veteran's right wrist pain, the 
examiner's equivocal comments as to etiology do not provide 
support for the claim that service connection is warranted by 
way of aggravation of the wrist disability during military 
service. 

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as the his own 
symptoms, including claims of right wrist pain.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
a medical matter such as whether his wrist complaints are the 
result of aggravation of a preexisting disability by an 
incident of his military service.  See Bostain v. West,  11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown,   10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
veteran's assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the May 1983 RO denial constitutes new and material evidence 
to reopen the claim for service connection for right wrist 
fracture residuals.  Therefore, the May 1983 rating action 
remains final as to that matter, and the Board must deny the 
appeal.  Since the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for right wrist fracture residuals has not been 
received, the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


